Exhibit 10.28

Speedway Motorsports, Inc. Deferred Compensation Plan

ARTICLE I

Establishment and Purpose

Speedway Motorsports, Inc., Inc. (the “Company”) hereby adopts the Speedway
Motorsports, Inc. Deferred Compensation Plan (the “Plan”), effective July 1,
2005 (the “Effective Date”). The purpose of the Plan is to provide each
Participant with an opportunity to defer receipt of a portion of their salary,
bonus, and other specified cash compensation. The Plan is not intended to meet
the qualification requirements of Section 401(a) of the Code, but is intended
meet the requirements of Section 409A of the Code, and to be an unfunded
arrangement providing deferred compensation to eligible employees who are part
of a select group of management or highly compensated employees of the Company
within the meaning of Sections 201, 301 and 401 of ERISA. The Plan is intended
to be exempt from the requirements of Parts 2, 3 and 4 of Title I of ERISA as a
“top hat” plan, and to be eligible for the alternative method of compliance for
reporting and disclosure available for unfunded “top hat” plans.

ARTICLE II

Definitions

 

2.1 Account. Account means a bookkeeping account maintained by the Plan
Administrator to record deferrals allocated to it by the Participant, Company
Contributions (if any), Deemed Investments, distributions, and such other
transactions, if any, that may be required to properly administer the Plan. An
Account shall be utilized solely as a device for the measurement of the value of
the Account Balance to be paid by the Company to a Participant under the Plan.
The Account shall not constitute or be treated as an escrow, trust fund, or any
other type of funded account for Code or ERISA purposes and amounts credited
thereto shall not be considered “plan assets” for federal income tax or ERISA
purposes.

 

2.2 Account Balance. Account Balance means, with respect to the Deferred
Compensation Account or any component Account, the value of such Account as of
the most recent Valuation Date.

 

2.3 Act. Act means the American Jobs Creation Act of 2004, as amended, and the
Treasury regulations promulgated thereunder.

 

2.4 Allocation Election. Allocation Election means a choice by a Participant of
one or more Investment Options, and the allocation among them, in which future
Participant deferrals and/or existing Account Balances are Deemed Invested for
purposes of determining earnings in a particular Account.

 

1



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

2.5 Beneficiary. Beneficiary means a natural person, estate, or trust designated
by a Participant to receive benefits to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if

 

  a. the Participant has not designated a natural person or trust as
Beneficiary, or

 

  b. the designated Beneficiary(ies) has/have all predeceased the Participant.

 

2.6 Business Day. A Business Day is each day on which the New York Stock
Exchange is open for business.

 

2.7 Change in Control. Change of Control occurs on the date on which there is
(a) a change in the ownership of the Company, (b) a change in the effective
control of the Company or (c) a change in the ownership of a substantial portion
of the Company’s assets. For purposes of this Section, a change in ownership of
the Company occurs on the date on which any one person or more than one person
acting as a group acquires ownership of stock of the Company that, together with
stock held by such person or group constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company. A change in the
effective control of the Company occurs on the date on which either (i) a person
or more than one person acting as a group acquires ownership of stock of the
Company possessing 51% or more of the total voting power of the stock of the
Company or (ii) a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
prior to the date of the appointment or election. A change in the ownership of a
substantial portion of assets occurs on the date on which any one person or more
than one person acting as a group acquires assets from the Company that have a
total gross fair market value equal to or more than 51% of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions. The determination as to the occurrence of a Change
in Control shall be based on objective facts and in accordance with the
requirements of Notice 2005-1 and subsequent Treasury guidance.

 

2.8 Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.9 Committee. Committee means the Compensation Committee of the Board of
Directors of the Company.

 

2.10 Company. Company means Speedway Motorsports, Inc. and its successors.

 

2.11 Company Contribution. Company Contribution means a credit by the Company to
a Participant’s Account in accordance with the provisions of Article V of the
Plan. Company Contributions are made or not made in the sole discretion of the
Company and the fact that a Company Contribution is made in one year shall not
obligate the Company to continue to make such Company Contribution in subsequent
years.

 

2



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

2.12 Compensation. Compensation means, for purposes of this Plan, base salary
(including any deferred salary under a Code Section 401(k) or 125 plan), bonus,
commission, and such other cash or equity-based compensation (if any) approved
by the Plan Administrator as Compensation for purposes of this Plan.
Compensation shall not include payroll deductions pursuant to any other employee
benefit plan or any contract or arrangement between the Participant and the
Company or any deduction required by law or court order.

 

2.13 Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement submitted to the Plan Administrator in which a Participant (a) makes
an election to defer Compensation in accordance with Section 4.1, (b) makes an
Allocation Election with respect to his or her Accounts, (c) specifies any In
Service Distribution Dates and (d) specifies a Payment Schedule with respect to
payments from the Plan. A Compensation Deferral Agreement remains in effect
until modified in accordance with the Plan. Notwithstanding the foregoing, and
subject to the provisions of Section 3.3, the Plan Administrator may modify a
Participant’s Compensation Deferral Agreement at any time to conform the
Compensation Deferral Agreement and the Plan to applicable law.

The Compensation Deferral Agreement will consist of a form agreement prepared
under the authority of the Plan Administrator. A completed Compensation Deferral
Agreement, and any modifications thereto authorized under the Plan, may be
submitted to the Plan Administrator in paper or electronic form, under
procedures prescribed by the Plan Administrator.

Notwithstanding any provision of this Plan to the contrary, a Participant may
revoke or modify a Compensation Deferral Agreement intended to be effective for
deferrals in calendar year 2005 within the time and in the manner specified
under and to the extent necessary to comply with Treasury regulations
promulgated under the Act and in accordance with rules established by the Plan
Administrator.

 

2.14 Death Benefit. Death Benefit shall mean a distribution of the total amount
of the Participant’s Deferred Compensation Account Balance, including any
remaining unpaid In Service Account balances, to the Participant’s
Beneficiary(ies) in accordance with Article VII of the Plan.

 

2.15 Deemed Investment. A Deemed Investment means the conversion of a dollar
amount of deferred Compensation and Company Contributions (if any) credited to a
Participant’s Deferred Compensation Account into notional shares or units or
ownership (or a fraction of such measures of ownership, if applicable) of a
security (e.g. mutual fund, company stock, or other investment) which is
referred to by the Investment Option(s) selected by the Participant. The
conversion shall occur as if shares (or units) of the designated investment were
being purchased (or sold, in the case of a distribution) at the purchase

 

3



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

price as of the close of business of the day on which the Deemed Investment
occurs. At no time shall a Participant have any real or beneficial ownership in
the actual security to which the Investment Option refers, irrespective of
whether such a Deemed Investment is mirrored by an actual identical investment
by the Company or a trustee acting on behalf of the Company.

 

2.16 Deferred Compensation Account. Deferred Compensation Account means the
Account maintained by the Plan Administrator that records the total amount of
liability of the Company to the Participants it employs at any point in time,
and includes all unpaid In Service Accounts, the Retirement/Termination Account,
and any other Account maintained by the Plan Administrator (e.g. a separate
Company Contribution Account) to properly administer the Plan.

 

2.17 Disability. Disability means that a Participant (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Participant’s employer. The determination of the existence of a
Disability shall be made by the Plan Administrator in accordance with the Act.

 

2.18 Disability Benefit. Disability Benefit means payment by the Company to a
Participant of the Deferred Compensation Account Balance due to the
Participant’s Disability. A Disability shall be paid according to the Payment
Schedule applicable to the Participant’s Retirement/Termination Benefit.

 

2.19 Effective Date. Effective Date means July 1, 2005. The Plan applies to
Compensation Deferrals submitted to the Plan Administrator on and after the
Effective Date for deferrals of Compensation occurring on and after July 2,
2005.

 

2.20 Eligible Employee. Eligible Employee means an Employee of the Company who
is part of a select group of management or highly compensated employees of the
Company (which also includes for this purpose its subsidiaries and affiliated
companies) within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, and who is selected by the Committee to participate in the Plan.

 

2.21 Employee. Employee means a full-time salaried employee of the Company.

 

2.22 ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

4



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

2.23 In Service Distribution. In Service Distribution means a payment by the
Company to a Participant from an In Service Account on or after the In Service
Distribution Date.

 

2.24 In Service Account. In Service Account means each Account established
pursuant to Section 4.6 to identify the portion of a Participant’s Deferred
Compensation Account to be paid on each In Service Distribution Date. Each In
Service Account shall be credited with deferrals as specified in the
Participant’s Compensation Deferral Agreements, plus earnings on Deemed
Investments in accordance with such Participant’s Allocation Election. A
Participant may have a maximum of five (5) In Service Accounts with Balances
greater than zero at any given time (or such other maximum amount as determined
by the Plan Administrator). A single In Service Account shall be maintained with
respect to each In Service Distribution Date and all elections with respect
thereto (other than an Allocation Election) shall apply to the entire In Service
Account Balance.

 

2.25 In Service Distribution Date. In Service Distribution Date means the date
on which payments of an In Service Account Balance will commence in accordance
with a Payment Schedule.

 

2.26 Investment Option. Investment Option means a notional security such as a
mutual fund, life insurance policy separate account, company stock, or other
investment approved by the Plan Administrator for use as part of an Investment
Option menu, which a Participant may elect as a measuring device to determine
Deemed Investment earnings (positive or negative) to be valued in the
Participant’s Account(s). The Participant has no real or beneficial ownership in
the security or other investment represented by the Investment Option.

 

2.27 Participant. Participant means an Eligible Employee employed by the Company
who: (a) has elected to defer Compensation in accordance with the Plan; (b) has
received a Company Contribution; or (c) has a Deferred Compensation Account
Balance greater than zero, regardless of whether the Participant is employed by
the Company. A Participant’s continued participation in the Plan shall be
governed by Section 3.2 of the Plan.

 

2.28 Payment Schedule. Payment Schedule means the form of a benefit payment
under the Plan. The Retirement/Termination Benefit of a Participant may be paid
(a) in a lump sum between 0% and 100% of the Participant’s Deferred Compensation
Account and (b) the balance, if any, in annual installments from two (2) to ten
(10) years. An In Service Account may be paid (c) in a lump sum equal to 100% of
the In Service Account Balance or (d) in annual installments from two (2) to
five (5) years.

Notwithstanding any Payment Schedule elected by a Participant, distributions
shall not be made in such a manner as to cause the acceleration of a payment in
violation of the Act. The Plan Administrator retains the authority to determine
when and to what extent a payment option, unless modified, would result in
acceleration of a payment and to make corresponding adjustments to the
Participant’s Payment Schedule to avoid an impermissible acceleration.

 

5



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

2.29 Performance-Based Compensation. Performance-Based Compensation means
Compensation based on services performed over a period of not less than twelve
months and which meets the following requirements: (a) the payment of the
Compensation or the amount of the Compensation is contingent upon the
satisfaction of organizational or individual performance criteria and (b) the
performance criteria are not substantially certain to be met at the time a
Compensation Deferral Agreement is submitted to the Plan Administrator.
Performance criteria may be subjective but must relate to the performance of the
Participant, a group of Employees that includes the Participant or a business
unit (which may include the Company) for which the Participant provides
services. The determination that any subjective performance criteria have been
met shall not be made by the Participant or by a family member of the
Participant. Performance-Based Compensation does not include any amount or
portion of any amount that will be paid regardless of performance or which is
based on a level of performance that is substantially certain to be met at the
time the criteria is established or that is based solely on the value of or
appreciation in value of the Company or the stock of the Company.

 

2.30 Plan. Plan means the Speedway Motorsports, Inc. Executive Deferred
Compensation Plan as documented herein and as may be amended from time to time
hereafter.

 

2.31 Plan Administrator. Plan Administrator means the individual or individuals
appointed by the Company. The Plan Administrator is responsible for such
recordkeeping and other administrative responsibilities delegated to it by the
Committee and as are specified under the Plan.

 

2.32 Plan Year. Plan Year means January 1 through December 31.

 

2.33 Retirement/Termination Account. Retirement/Termination Account shall mean,
prior to the payment of a Retirement/Termination Benefit, that portion of the
Deferred Compensation Account not allocated to In Service Accounts. A
Retirement/Termination Account shall be maintained as a single Account and all
elections with respect thereto (other than an Allocation Election) shall apply
to the entire Retirement/Termination Account Balance.

 

2.34 Retirement/Termination Benefit. Retirement/Termination Benefit shall mean a
payment by the Company of a Participant’s Deferred Compensation Account Balance
to the Participant in accordance with the Participant’s Payment Schedule
election or as otherwise specified in Article V of the Plan.

 

2.35 Separation from Service. Separation from Service shall mean the termination
of a Participant’s employment with the Company for any reason. Whether a
Separation from Service has occurred will be subject to Treasury regulations
promulgated under the Act.

 

6



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

2.36 Unforeseeable Emergency. An unforeseeable emergency is a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent (as defined in section 152(a)) of
the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, as defined in Reg. 1.457-2(h)(4)
and Treasury regulations issued under the Act. The Plan Administrator, in its
sole discretion and subject to the requirements of the Act, shall determine
whether a Participant has experienced an unforeseeable emergency.

 

2.37 Valuation Date. Valuation Date shall mean each Business Day except as
specified below. A Retirement/Termination Benefit’s Valuation Date shall be the
last day of the month in which the Participant’s Separation from Service occurs.
In the case of a Retirement/Termination Distribution to a “key employee”
described in Section 7.2, the Valuation Date is the last day of the month
following the date which is six months after such Participant’s Separation from
Service. An In Service Distribution’s Valuation Date shall be the last day of
the month in which the In Service Distribution Date occurs. The Valuation Date
for a Disability Benefit shall be the last Business Day of the month in which
the Plan Administrator determines that the Participant is Disabled. The
Valuation Date for a Death Benefit is the last day of the month in which the
Participant’s death occurs. The Valuation Date for a Change in Control is the
last Business Day of the month in which the termination of employment occurs
within two years of a Change in Control. For purposes of calculating the amount
of an installment payment, the Valuation Date is the anniversary of the
Valuation Date on which such installment payments commenced.

 

2.38 Year of Service. Year of Service shall be computed in the same manner as
provided under the Company’s tax-qualified profit sharing or 401(k) arrangement.
If more than one such arrangement exists, the Company shall identify the
appropriate plan document or documents for the determination of Years of
Service. If there is no such arrangement or the arrangement does not provide a
definition of Year of Service, a Year of Service shall be based on a methodology
adopted by the Plan Administrator, applied consistently to all Participants.

ARTICLE III

Eligibility and Participation

 

3.1 Eligibility and Participation. Each Eligible Employee shall be eligible to
participate in this Plan. An Eligible Employee becomes a Participant upon
submission of a Compensation Deferral Agreement to the Plan Administrator.

 

7



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

3.2 Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions subject to the terms of the Plan as long as
such Participant is an Eligible Employee. A Participant who is no longer an
Eligible Employee but continues to be employed by the Company may not defer
Compensation but may otherwise exercise all of the rights of a Participant under
the Plan with respect to his or her Deferred Compensation Account. On and after
a Separation from Service, a Participant shall remain a Participant as long as
his or her Compensation Deferral Account is greater than zero and during such
time may continue to make Allocation Elections. An individual shall cease
participation in the Plan when all benefits under the Plan to which he or she is
entitled have been paid.

 

3.3 Revocation of Future Participation. Notwithstanding the provisions of
Section 3.2, the Committee may, in its discretion, revoke such Participant’s
eligibility to make future deferrals under this Plan. Such revocation will not
affect in any manner a Participant’s Deferred Compensation Account or other
terms of this Plan.

 

3.4 Notification. Each newly Eligible Employee shall be notified by the Plan
Administrator, in writing, of his or her eligibility to participate in this
Plan.

ARTICLE IV

Deferral Elections

 

4.1 Deferral Elections. A Participant shall make deferral elections by
completing and submitting to the Plan Administrator the Compensation Deferral
Agreement which shall specify the deferral, investment and distribution
information as described in this Article IV.

 

4.2 Time of Election.

 

  a. Initial Eligibility. In the case of the Plan Year in which an Employee
first becomes an Eligible Employee, a Compensation Deferral Agreement that
defers Compensation with respect to services to be performed in such Plan Year
and subsequent to the election must be submitted to the Plan Administrator
within 30 days after such Eligible Employee receives the notice described in
Section 3.4.

 

  b. Subsequent Plan Years. For any subsequent Plan Year, the Compensation
Deferral Agreement containing the election to defer Compensation for services
performed during such Plan Year must be submitted to the Plan Administrator no
later than the close of the preceding Plan Year.

 

  c. Performance-Based Compensation. A Compensation Deferral Agreement
containing an election to defer Performance-Based Compensation must be submitted
to the Plan Administrator no later than six months prior to the end of the
period in which the services are performed and in accordance with the Act.

 

8



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

4.3 Amount of Deferral. The deferral election under a Compensation Deferral
Agreement shall designate a dollar amount or whole percentage of Compensation to
be deferred. The Plan Administrator may establish a minimum or maximum deferral
amount for each component of Compensation and may permit separate elections for
each component of Compensation. Unless otherwise specified by the Plan
Administrator in the Compensation Deferral Agreement, Participants may defer up
to 75% of their base salary and up to 100% of their annual bonus and such other
cash Compensation as is permitted by the Plan Administrator, if any.

 

4.4 Changes To A Deferral Election.

 

  a. Right to Modify Prospectively. An election to defer Compensation applies to
the Plan Year specified in the Compensation Deferral Agreement and remains in
effect for each subsequent Plan Year until modified or revoked. A Participant
may modify or revoke an election to defer Compensation during any enrollment
period designated by the Plan Administrator. A modification or revocation of an
election to defer Compensation will be effective for the following Plan Year.

 

  b. Performance-Based Compensation. An election to defer Performance-Based
Compensation applies to the service period specified in the Compensation
Deferral Agreement and remains in effect for future Performance-Based
Compensation until modified or revoked during an enrollment period designated by
the Plan Administrator. A modification or revocation will apply prospectively to
the Performance-Based Compensation described in the enrollment materials.

 

  c. Unforeseeable Emergency. A Participant may revoke an election to defer
Compensation during the Plan Year in which such Compensation is earned (or, in
the case of Performance-Based Compensation, after the deadline specified in the
enrollment materials) only in the case of an Unforeseeable Emergency and with
the consent of the Plan Administrator which it may or may not give in its sole
discretion.

 

4.5 Allocation Elections. A Participant’s deferral election may also specify the
Investment Options in which deferrals will be deemed to be invested in
accordance with Section 6.2.

 

4.6 In Service Distributions.

 

  a. Initial Election. A Participant’s Compensation Deferral Agreement may
designate In Service Distribution Date(s). The Plan Administrator shall create
an In Service Account for each In Service Distribution Date to be credited with
the portion of deferred Compensation designated under the Compensation Deferral
Agreement. In order for any portion of a deferral to be credited to an In
Service Account, the In

 

9



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

Service Distribution Date must be specified no later than the applicable
submission deadline described in Section 4.2 for the Deferred Compensation
Agreement under which the deferral is made. Any portion of a deferral not
designated for an In Service Distribution will be credited to the
Retirement/Termination Account.

 

b. Modification. The Participant may change or cancel an In Service Distribution
Date as follows:

 

  i. An existing In Service Distribution Date may be changed so long as the date
that such modification is submitted to the Plan Administrator is at least
thirteen (13) months prior to the existing In Service Distribution Date.

 

  ii. The first payment under the modified In Service Distribution Date must
occur at least five years after the date such payment would have been made
absent the modification. In Service Distribution Dates may not be accelerated.

 

  iii. An election to change an In Service Distribution Date is specific to the
In Service Account to which it refers, and shall not affect other In Service
Accounts (except to the extent the change results in two In Service Accounts
with the same In Service Distribution Date, in which case the Accounts are
merged) or the ability of the Participant to designate new In Service
Distribution Dates with respect to future Compensation deferrals.

 

  iv. The modification of an In Service Distribution Date shall be subject to
such further Treasury regulations as are promulgated under the Act.

 

4.7 Payment Schedule. A Compensation Deferral Agreement may specify the Payment
Schedule for a Participant’s In Service Distribution(s) and
Retirement/Termination Benefit. If no designation is in effect, a distribution
will be made in a single lump sum.

  a. Modification—Retirement/Termination Account. A Participant may modify his
or her Retirement/Termination Payment Schedule, provided (i) such election is
made at least thirteen (13) months prior to the date the Participant incurs a
Separation from Service and the date the first payment is scheduled to be made
and (ii) the first payment with respect to which such election is made must be
deferred for a period of not less than five years from the date such payment
would otherwise have been made. Any modification of a Payment Schedule made
within thirteen (13) months of a Separation from Service shall be null and void,
and the most recent Payment Schedule dated at least thirteen months prior to the
Separation from Service shall be deemed to be in effect.

 

  b. Modification—In Service Distribution. A Participant shall be permitted to
change each In Service Payment Schedule, provided (i) such election is made at
least thirteen (13) months prior to the In Service Distribution Date and
(ii) the first payment with

 

10



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

respect to which such election is made must be deferred for a period of not less
than five years from the date such payment would otherwise have been made. Any
modification of a Payment Schedule made within thirteen (13) months of the In
Service Distribution Date shall be null and void, and the most recent Payment
Schedule dated at least thirteen months (13) prior to the In Service
Distribution Date shall be deemed to be in effect.

ARTICLE V

Company Contributions

 

5.1 Company Discretionary Contributions. The Company may, in its sole and
absolute discretion, make Company Discretionary Contributions to one, some, or
all of the Participant(s) it employs by crediting to such Participants’
Retirement/Termination Accounts an amount determined in the sole and absolute
discretion of the Company. A Company Discretionary Contribution may be made at
any time during the Plan Year. The Company shall be under no obligation to make
Company Discretionary Contributions unless it so obligates itself under an
employment agreement or other agreement.

 

5.2 Vesting. The Company Contributions in Section 5.1 above, and the Deemed
Investment earnings thereon, shall vest in accordance with the following table:

 

Years of Service Since Being Eligible to

Participate in this Plan

   Percent Vested

Fewer than 1

   0%

At least 1 but fewer than 2

   33 1/3%

At least 2 but fewer than 3

   66 2/3%

3 or more

   100%

 

5.3 The foregoing provisions concerning vesting of Company Contributions
notwithstanding, and subject to the requirements of Treasury regulations
promulgated under the Act, all Company Contributions shall become 100% vested
upon the occurrence of the earliest of: (a) Retirement; (b) death of the
Participant; (c) Disability of the Participant; and (d) Change in Control.

 

11



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

ARTICLE VI

Valuation of Accounts;Deemed Investments

 

6.1 Valuation. The valuation of a Participant’s Accounts will be adjusted as of
each Valuation Date to reflect deferrals, earnings on Deemed Investments and
distributions since the previous Valuation Date. Valuation of Accounts shall be
performed under procedures approved by the Plan Administrator. Deferrals
pertaining to base salary shall be deducted on a proportionate basis from each
paycheck the Participant receives during the Plan Year and credited to the
Participant’s Accounts as of the date such Compensation would have otherwise
been paid. Deferrals pertaining to other forms of Compensation shall be credited
to the Participant’s Accounts as of the day such Compensation otherwise would
have been paid.

 

6.2 Allocation Elections. Participants may make an Allocation Election pursuant
to which their Accounts will be credited with earnings on Deemed Investments. A
Participant may make a new Allocation Election with respect to future deferrals
or current Account Balances (or both), provided that such new allocations shall
be in increments of one percent (1%) and apply to the entire Account Balance.
Subject to restrictions on the timing and number of permitted changes to
Allocation Elections within certain time periods (if any) established by the
Plan Administrator, new Allocation Elections may be made on any Business Day,
and will become effective on the same Business Day or, in the case of Allocation
Elections received after a cut-off time established by the Plan Administrator,
the following Business Day. All deferrals shall be credited to the appropriate
Account and a Deemed Investment shall be made in the investment(s) represented
by the Investment Option(s) elected by the Participant as of the close of
business on the deferral date or as otherwise provided by the Plan
Administrator.

 

6.3 Investment Options. Deemed Investments shall consist of a menu of Investment
Options provided by the Committee. Investment Options do not represent actual
ownership of, nor ownership rights in or to, the securities or other investments
to which the Investment Options refer. The Committee, in its sole discretion,
shall be permitted to add or remove Investment Options provided that any such
additions or removals of Investment Options shall not be effective with respect
to any period prior to the effective date of such change. Any portion of an
Account or new deferrals which has not been allocated or which cannot be
allocated under a Participant’s Allocation Election shall be deemed to be
invested in a default Investment Option specified by the Plan Administrator.
Such Investment Option shall have, as its primary objective, the preservation of
capital.

 

6.4 Notional Investments. Notwithstanding anything in this section to the
contrary, the Committee shall have the sole and exclusive authority to invest
any or all amounts deferred in any manner, regardless of any Allocation
Elections by any Participant. A Participant’s Allocation Election and Deemed
Investments shall be used solely for purposes of determining the value of such
Participant’s Account Balances and the amount of the corresponding liability of
the Company in accordance with this Plan.

 

12



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

ARTICLE VII

Distribution and Withdrawals

 

7.1 In Service Distributions.

 

  a. Each In Service Distribution shall be paid in accordance with the Payment
Schedule election made with respect thereto, beginning as soon as
administratively practicable following the Valuation Date. In the event a
Participant has elected installment payments for an In Service Distribution, the
installment payments shall be determined as set forth in Section 7.3 of the
Plan.

 

  b. Notwithstanding a Participant’s election to receive an In Service
Distribution, all In Service Account Balances shall be distributable as part of
a Retirement/Termination, Disability, or Death Benefit if the triggering date
for such Benefit occurs prior to the completion of payment(s) elected in
connection with any In Service Distribution Date. Such distribution will be made
only if the payment does not constitute an acceleration of a payment under the
Act.

 

7.2 Retirement/Termination Benefit Distribution. In the event that a Participant
experiences a Separation from Service, the Retirement/Termination Benefit will
be paid to such Participant in accordance with such Participant’s
Retirement/Termination Benefit Payment Schedule election. The
Retirement/Termination Benefit will be paid (or the first payment will be made)
by the Company as soon as administratively practicable following the Valuation
Date. In the case of a Participant who is a “key employee” (as defined in
Section 416(i) of the Code) of a corporation, any stock of which is publicly
traded on an established securities market or otherwise, the Participant’s
Retirement/Termination Benefit will commence as of the last day of the month
following the date which is six months after such Participant’s Separation from
Service.

 

7.3 Installment Payments. If the Participant has elected installment payments
for such Participant’s Retirement/Termination Benefit distribution or an In
Service Distribution, annual cash payments will be made beginning as soon as
administratively practicable following the applicable Valuation Date, or, in the
event of a partial lump sum election, following the first anniversary of the
partial lump sum payment made following Separation from Service. Such payments
shall continue annually on or about the anniversary of the previous installment
payment until the number of installment payments elected has been paid. The
installment payment amount shall be determined annually as the result of a
calculation, performed on the Valuation Date, where (a) is divided by (b):

 

  a. equals the value of the applicable Account on the Valuation Date; and

 

  b. equals the remaining number of installment payments.

 

13



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

7.4 Small Account Balance Lump Sum Payment. Anything to the contrary in this
Plan notwithstanding, in the event that a Participant’s Retirement/Termination
Account Balance is less than $25,000 or a Participant’s In Service Account
Balance is less than $10,000 on the applicable Valuation Date, the In Service
Distribution or Retirement/Termination Benefit, as applicable, shall be paid in
a single lump sum and any form of payment election to the contrary shall be null
and void. A payment of a Retirement/Termination Account under this Section 7.4
shall be made on or before the later of (a) December 31 of the year in which the
Participant’s Separation from Service occurs or (b) the date that is 2-1/2
months after the Participant’s Separation from Service.

 

7.5 Disability Benefit. The Company shall pay the Disability Benefit as soon as
administratively practicable following the Valuation Date.

 

7.6 Death Benefit. In the event of a Participant’s death before the complete
distribution of his or her Deferred Compensation Account, such Participant’s
Beneficiary, named on the most recently filed Beneficiary Designation Form,
shall be paid a Death Benefit in the amount of the remaining Deferred
Compensation Account Balance as of the Valuation Date in a single lump sum as
soon as practicable following the end of the month in which the Participant’s
death occurred. A Death Benefit shall conform to the requirements of the Act in
order to avoid an “acceleration” of a payment.

 

7.7 Unforeseeable Emergency. A Participant may request, in writing to the Plan
Administrator, a withdrawal from his or her Deferred Compensation Account if the
Participant experiences an Unforeseeable Emergency. Withdrawals of amounts
because of an Unforeseeable Emergency are limited to the extent reasonably
needed to satisfy the emergency need, which cannot be met with other resources
of the Participant. The amount of such withdrawal shall be subtracted first from
the vested portion of the Participant’s Retirement/Termination Account until
depleted and then from the In Service Distribution Accounts (if any) beginning
with the Account with the latest In Service Distribution Date. Values for
purposes of determining the source of the withdrawal under this Section shall be
determined on the date the Plan Administrator approves the amount of the
Unforeseeable Emergency withdrawal, or such other date determined by the Plan
Administrator.

 

7.8 Domestic Relations Order. Notwithstanding the Payment Schedule(s) and In
Service Distribution Dates selected by a Participant and any other provision of
this Plan, the Plan Administrator shall divide such Participant’s Accounts with
and distribute a portion of such Participant’s Accounts to one or more
“alternate payees” at the time and in the manner specified in a court order
described in Section 414(p)(1)(B) of the Code.

 

7.9 Change in Control. A Participant whose employment terminates within 24
months following the date of a Change in Control shall receive his or her
Deferred Compensation Account Balance as of the Valuation Date in a single lump
sum paid as soon as administratively practicable following the Valuation Date.
All Payment Schedule elections to the contrary shall be ignored, provided that
such lump sum payment does not constitute an “acceleration” of a payment under
the Act.

 

14



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

ARTICLE VIII

Administration

 

8.1 Plan Administration. This Plan shall be administered by the Plan
Administrator, which shall have discretionary authority to make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of this Plan and to utilize its discretion to decide or resolve
any and all questions, including but not limited to eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan. Claims for benefits shall be filed with the Plan Administrator and
resolved in accordance with the claims procedures in Article XII.

 

8.2 Withholding. The Company shall have the right to withhold from any payment
made under the Plan (or any amount deferred into the Plan) any taxes required by
law to be withheld in respect of such payment (or deferral).

 

8.3 Indemnification. The Company shall indemnify and hold harmless each
employee, officer, director, agent or organization, to whom or to which is
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Plan Administrator, the Committee and their agents, against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him or it (including but not limited to reasonable attorney fees)
which arise as a result of his or its actions or failure to act in connection
with the operation and administration of the Plan to the extent lawfully
allowable and to the extent that such claim, liability, fine, penalty, or
expense is not paid for by liability insurance purchased or paid for by the
Company. Notwithstanding the foregoing, the Company shall not indemnify any
person or organization if his or its actions or failure to act are due to gross
negligence or willful misconduct or for any such amount incurred through any
settlement or compromise of any action unless the Company consents in writing to
such settlement or compromise.

 

8.4 Expenses. The expenses of administering the Plan shall be paid by the
Company.

 

8.5 Delegation of Authority. In the administration of this Plan, the Plan
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who may be legal counsel to the Company.

 

8.6 Binding Decisions or Actions. The decision or action of the Plan
Administrator in respect of any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.

 

15



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

ARTICLE IX

Amendment and Termination

 

9.1 Amendment and Termination. The Plan is intended to be permanent, but the
Committee may at any time modify, amend, or terminate the Plan, provided that
such modification, amendment or termination shall not cancel, reduce, or
otherwise adversely affect the amount of benefits of any Participant accrued
(and any form of payment elected) as of the date of any such modification,
amendment, or termination, without the consent of the Participant. A termination
of the Plan shall not, by itself, result in payments to Participants under the
Plan, except to the extent permitted in regulations promulgated under the Act.
Unless distributions are otherwise permissible under such regulations, payments
to Participants shall be made at the times specified in a Participant’s
Compensation Deferral Agreements and the terms of the Plan applicable to such
Agreements prior to the Plan’s termination.

 

9.2 Adverse Income Tax Determination. Notwithstanding anything to the contrary
in the Plan, if any Participant receives a deficiency notice from the United
States Internal Revenue Service asserting constructive receipt of amounts
payable under the Plan, Company contributions, and/or the investment earnings
attributed thereto due to any Participant withdrawal right or other Plan
provision, the Committee, in its sole discretion, may declare null and void any
Plan provision with respect to affected Participants that causes such
Participant to be in constructive receipt of income. If the laws of the United
States or of any relevant state are amended or construed in such a way as to
make this Plan (or its intended deferral of compensation and taxes) in whole or
in part void, then the Committee, in its sole discretion, may give effect to the
Plan in such a manner as it deems will best carry out the purposes and
intentions of this Plan. Nothing in this Section 9.2 shall be construed to limit
the Plan Administrator or Committee’s authority under applicable law to take any
such action as may be necessary to accomplish the objective of the Plan to defer
the recognition of compensation in connection with the taxation of income.

ARTICLE X

Informal Funding

 

10.1 General Assets. All benefits in respect of a Participant under this Plan
shall be paid directly from the general funds of the Company or a Rabbi Trust
created for the purpose of informally funding the Plan, and other than such
Rabbi Trust, if created, no special or separate fund shall be established and no
other segregation of assets shall be made to assure payment. No Participant,
spouse or Beneficiary shall have any right, title or

 

16



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

interest whatever in or to any investments that the Company may make in meeting
its obligation hereunder. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company or any if its
subsidiaries or affiliated companies and any Employee, spouse, or Beneficiary.
To the extent that any person acquires a right to receive payments from the
Company hereunder, such rights are no greater than the right of an unsecured
general creditor of the Company.

 

10.2 Rabbi Trust. The Company may, at its sole discretion, establish a grantor
trust, commonly known as a Rabbi Trust, as a vehicle for accumulating the assets
needed to pay the promised benefit, but the Company shall be under no obligation
to establish any such trust or any other informal funding vehicle.

ARTICLE XI

Claims

 

11.1 Filing a Claim. Any controversy or claim arising out of or relating to the
Plan shall be filed with the Plan Administrator which shall make all
determinations concerning such claim. Any decision by the Plan Administrator
denying such claim shall be in writing and shall be delivered to the Participant
or Beneficiary filing the claim (‘Claimant’).

 

  a. In General. Notice of a denial of benefits (other than Disability benefits)
will be provided within 90 days of the Plan Administrator’s receipt of the
Claimant’s claim for benefits. If the Plan Administrator determines that it
needs additional time to review the claim, the Plan Administrator will provide
the Claimant with a notice of the extension before the end of the initial 90-day
period. The extension will not be more than 90 days from the end of the initial
90-day period and the notice of extension will explain the special circumstances
that require the extension and the date by which the Plan Administrator expects
to make a decision.

 

  b. Disability Benefits. Notice of denial of Disability benefits will be
provided within forty-five (45) days of the Plan Administrator’s receipt of the
Claimant’s claim for Disability benefits. If the Plan Administrator determines
that it needs additional time to review the Disability claim, the Plan
Administrator will provide the Claimant with a notice of the extension before
the end of the initial 45-day period. If the Plan Administrator determines that
a decision cannot be made within the first extension period due to matters
beyond the control of the Plan Administrator, the time period for making a
determination may be further extended for an additional 30 days. If such an
additional extension is necessary, the Plan Administrator shall notify the
Claimant prior to the expiration of the initial 30-day extension. Any notice of
extension shall indicate the circumstances necessitating the extension of time,
the date by which the Plan Administrator expects to furnish a notice of
decision, the specific

 

17



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

standards on which such entitlement to a benefit is based, the unresolved issues
that prevent a decision on the claim and any additional information needed to
resolve those issues. A Claimant will be provided a minimum of 45 days to submit
any necessary additional information to the Plan Administrator. In the event
that a 30-day extension is necessary due to a Claimant’s failure to submit
information necessary to decide a claim, the period for furnishing a notice of
decision shall be tolled from the date on which the notice of the extension is
sent to the Claimant until the earlier of the date the Claimant responds to the
request for additional information or the response deadline.

 

  c. Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall (1) cite the pertinent
provisions of the Plan document and (2) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review. In the case of
a complete or partial denial of a Disability benefit claim, the notice shall
provide a statement that the Plan Administrator will provide to the Claimant,
upon request and free of charge, a copy of any internal rule, guideline,
protocol, or other similar criterion that was relied upon in making the
decision.

 

11.2 Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with the Committee. A Claimant who timely requests a review of
the denied claim (or his or her authorized representative) may review, upon
request and free of charge, copies of all documents, records and other
information relevant to the denial and may submit written comments, documents,
records and other information relevant to the claim to the Committee. All
written comments, documents, records, and other information shall be considered
“relevant” if the information (1) was relied upon in making a benefits
determination, (2) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (3) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Committee may, in its
sole discretion and if it deems appropriate or necessary, decide to hold a
hearing with respect to the claim appeal.

 

  a. In General. Appeal of a denied benefits claim (other than a Disability
benefits claim) must be filed in writing with the Committee no later than sixty
(60) days after receipt of the written notification of such claim denial. The
Committee shall make its decision regarding the merits of the denied claim
within sixty (60) days following receipt of the appeal (or within one hundred
and twenty (120) days after such receipt, in a case where there are special
circumstances requiring extension of time for

 

18



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

reviewing the appealed claim). If an extension of time for reviewing the appeal
is required because of special circumstances, written notice of the extension
shall be furnished to the Claimant prior to the commencement of the extension.
The notice will indicate the special circumstances requiring the extension of
time and the date by which the Committee expects to render the determination on
review. The review will take into account comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

  b. Disability Benefits. Appeal of a denied Disability benefits claim must be
filed in writing with the Committee no later than one hundred eighty (180) days
after receipt of the written notification of such claim denial. The review shall
be conducted by the Committee (exclusive of the person who made the initial
adverse decision or such person’s subordinate). In reviewing the appeal, the
Committee shall (1) not afford deference to the initial denial of the claim,
(2) consult a medical professional who has appropriate training and experience
in the field of medicine relating to the Claimant’s disability and who was
neither consulted as part of the initial denial nor is the subordinate of such
individual and (3) identify the medical or vocational experts whose advice was
obtained with respect to the initial benefit denial, without regard to whether
the advice was relied upon in making the decision. The Committee shall make its
decision regarding the merits of the denied claim within forty-five (45) days
following receipt of the appeal (or within ninety (90) days after such receipt,
in a case where there are special circumstances requiring extension of time for
reviewing the appealed claim). If an extension of time for reviewing the appeal
is required because of special circumstances, written notice of the extension
shall be furnished to the Claimant prior to the commencement of the extension.
The notice will indicate the special circumstances requiring the extension of
time and the date by which the Committee expects to render the determination on
review. Following its review of any additional information submitted by the
Claimant, the Committee shall render a decision on its review of the denied
claim.

 

  c. Contents of Notice. If a benefits claim is completely or partially denied
on review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.

 

  i. The decision on review shall set forth (a) the specific reason or reasons
for the denial, (b) specific references to the pertinent Plan provisions on
which the denial is based, (c) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (d) a statement describing any voluntary appeal procedures
offered by the plan and a statement of the Claimant’s right to bring an action
under Section 502(a) of ERISA.

 

19



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

  ii. For the denial of a Disability benefit, the notice will also include a
statement that the Committee will provide, upon request and free of charge,
(a) any internal rule, guideline, protocol or other similar criterion relied
upon in making the decision, (b) any medical opinion relied upon to make the
decision and (c) the required statement under Section 2560.503-1(j)(5)(iii) of
the Department of Labor regulations.

 

11.3 Legal Action. A Claimant may not bring any legal action relating to a claim
for benefits under the Plan unless and until the Claimant has followed the
claims procedures under the Plan and exhausted his or her administrative
remedies under such claims procedures.

 

11.4 Discretion of Committee. All interpretations, determinations and decisions
of the Committee with respect to any claim shall be made in its sole discretion,
and shall be final and conclusive.

ARTICLE XII

General Conditions

 

12.1 Anti-assignment Rule. No interest of any Participant, spouse or Beneficiary
under this Plan and no benefit payable hereunder shall be assigned as security
for a loan, and any such purported assignment shall be null, void and of no
effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.

 

12.2 No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company or any of its
subsidiaries or affiliated companies. The right and power of the Company to
dismiss or discharge an Employee is expressly reserved. Notwithstanding the
provisions of Section 9.2, the Company makes no representations or warranties as
to the tax consequences to a Participant or a Participant’s beneficiaries
resulting from a deferral of income pursuant to the Plan or that the Plan
complies in form or operation with Section 409A of the Code and regulations
issued thereunder.

 

12.3 No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and the Company or any
of its subsidiaries or affiliated companies.

 

12.4 Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

20



--------------------------------------------------------------------------------

Speedway Motorsports, Inc. Deferred Compensation Plan

 

12.5 Invalid or Unenforceable Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Plan Administrator may elect in its
sole discretion to construe such invalid or unenforceable provisions in a manner
that conforms to applicable law or as if such provisions, to the extent invalid
or unenforceable, had not been included.

 

12.6 Governing Law. To the extent not preempted by ERISA, the laws of the State
of North Carolina shall govern the construction and administration of the Plan.